 


113 HR 704 IH: Military Whistleblower Protection Enhancement Act
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 704 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2013 
Mr. Carter (for himself, Mr. Wolf, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to extend whistleblower protections to a member of the Armed Forces who alerts Department of Defense investigation or law enforcement organizations, a person or organization in the member’s chain of command, and certain other persons or entities about the potentially dangerous ideologically based threats or actions of another member against United States interests or security. 
 
 
1.Short titleThis Act may be cited as the Military Whistleblower Protection Enhancement Act. 
2.Protected communications by members of the Armed Forces and prohibition of retaliatory personnel actionsSection 1034(c)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph: 
 
(D)Ideologically based threats or actions of another member that the member providing the information reasonably believes could be counterproductive or detrimental to United States interests or security.. 
 
